internal_revenue_service number release date index number -------------------------- ------------------------------------------------------- -------------------------------- ---------------------------------- --------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-152644-06 date february ------------- ------------- ---------------------------------------------- legend taxpayer ------------------------------------------------------------ ------------- state a ---------------------------------------- policy modified policy -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- dear ------------------ this is in response to your request for a private_letter_ruling dated date submitted by the authorized representatives of taxpayer rulings are requested below concerning taxpayer’s income_tax_withholding and employment_tax obligations with respect to leave transferred by employees of taxpayer to other employees of taxpayer under the policy currently maintained by taxpayer similar rulings are also requested concerning leave transferred pursuant to the modified policy currently being considered by taxpayer for implementation facts taxpayer is a publicly traded healthcare services company with facilities in numerous states taxpayer’s accounting_period is the calendar_year and it uses the accrual_method of accounting for maintaining its books_and_records and for filing its federal tax returns taxpayer’s corporate headquarters is in state a plr-152644-06 taxpayer maintains various programs under which its employees accrue paid leave time that may be used for various reasons including vacation personal days and sick days employee requests for time off must request be approved by taxpayer if a request is approved but the employee lacks sufficient hours of paid leave time under the applicable paid leave program at the time leave is to begin the employee will not receive pay for the time off taxpayer currently maintains policy pursuant to which employees are allowed to surrender accrued hours of paid leave donor employee for the benefit of other employees who need more time off than they have accumulated personally recipient employee under policy as currently in effect an eligible_employee may request additional paid leave if the employee experiences a medical emergency is caring for a spouse or child in the event of a medical emergency or needs extended time off following the death of a parent spouse or child to be eligible to receive surrendered leave under policy an employee must be employed by taxpayer for at least days and must be eligible to accrue paid leave time under the applicable paid leave program policy defines medical emergency as a major illness or other medical_condition eg heart attack cancer etc that requires a prolonged absence from work including intermittent absences that are related to the same illness or condition in order to receive surrendered paid leave time an eligible_employee must have exhausted all of his or her own paid leave time must complete a written request and authorization form and must have the scheduled time off or leave of absence approved by taxpayer the donor employee also must complete an authorization form which must be approved by taxpayer before leave can be surrendered leave time must be donated to a specific employee who is eligible to receive donated leave time under the policy ie the recipient employee policy also includes restrictions on the amount and type of paid leave time that may be surrendered by a donor employee once surrendered paid leave hours cannot be returned to the donor employee but will remain available for use by the specific recipient employee if a recipient employee receives paid leave hours under the policy from a donor employee with a different pay rate the leave time is converted based on the recipient employee’s pay rate so that the dollar value of the surrendered leave remains the same but leave taken by the recipient employee is always paid at the recipient employee’s regular rate of pay for example if donor employee is regularly paid dollar_figure per hour and surrenders eight hours of paid leave to a recipient employee who is regularly paid dollar_figure per hour the recipient employee will receive hours of paid leave paid at dollar_figure per hour hours x dollar_figure dollar_figure value and dollar_figure value dollar_figure per hour hours taxpayer is considering whether to implement certain modifications to policy modified policy that would allow eligible employees who experience catastrophic casualty losses due to terrorist attack fire or other natural disaster ie hurricane flood tornado or other highly destructive storm to request surrendered paid time off as well for plr-152644-06 purposes of the modified policy a catastrophic casualty_loss would include severe damage to or destruction of the employee’s primary residence which requires immediate action by the employee to secure the premises the modified policy may permit employees to donate leave hours to a leave bank in the event of a terrorist attack natural disaster or public health crisis that affects a large number of employees leave hours donated to the bank would be available on a first-come first-served basis to affected employees whose leave donation requests are approved the leave bank would be available only for a limited period of time following the crisis event taxpayer is requesting the following four rulings payments made under the policy as currently in effect are reportable in the recipient employee’s gross_income under sec_61 of the internal_revenue_code the code and are subject_to_withholding taxes under sec_3401 sec_3121 and sec_3306 of the code at the time the recipient employee receives the payment under the policy as currently in effect the recipient employee who receives the payments with respect to the paid leave time surrendered by the donor employee is the sole individual subject_to_withholding and income_tax_liability at the time the payment is made and the donor employee who surrendered the paid time off is not subject_to income or withholding_tax liability either at the time he or she applies to donate the leave hours or at the time a payment is made by taxpayer to the recipient employee in connection with the surrendered paid leave time payments made under the modified policy after implementation of the proposed changes to the policy are made are reportable in the recipient employee’s gross_income under sec_61 and are subject_to_withholding taxes under sec_3401 sec_3121 and sec_3306 at the time the recipient employee receives the payment under the modified policy the recipient employee who receives the payments with respect to the paid leave time surrendered by the donor employee is the sole individual subject_to_withholding and income_tax_liability at the time the payment is made and the donor employee who surrendered the paid time off is not subject_to income or withholding_tax liability either at the time he or she applies to donate the leave hours or at the time a payment is made by taxpayer to the recipient employee in connection with the surrendered paid leave time law and analysis -- gross_income issue sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services a basic principle of tax law is that a taxpayer's assignment to another person of his or her right to receive compensation_for_personal_services does not relieve the taxpayer of the tax_liability on the assigned income see 281_us_111 50_sct_241 plr-152644-06 74_led_731 and 311_us_122 61_sct_149 85_led_81 1940_2_cb_209 1940_2_cb_209 however this general assignment_of_income rule does not apply to certain situations involving employer-sponsored leave plans one situation involves bona_fide employer-sponsored medical leave-sharing arrangements another involves certain qualified employer-sponsored major disaster leave-sharing plans the first exception to this general assignment_of_income rule involves the bona_fide employer-sponsored medical leave-sharing arrangement described in revrul_90_29 1990_1_cb_11 under the plan in the ruling employees who suffer medical emergencies may qualify to receive leave surrendered to the employer by other employees or leave deposited by its employees in an employer sponsored leave bank the ruling holds that the amounts paid_by the employer to a leave recipient pursuant to the plan are includable in the gross_income of the recipient under sec_61 of the code as compensation_for services provided by that recipient to the employer revrul_90_29 further concludes that these amounts are considered wages for employment_tax purposes including the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa the railroad_retirement_tax_act rrta and the railroad unemployment repayment tax rurt and for income_tax_withholding purposes unless otherwise excluded by a specific provision of the code the revenue_ruling also holds that an employee who surrenders leave to the employer or deposits leave in the leave bank does not realize any income and incurs no deductible expense or loss either upon surrender or deposit of the leave or its use by the recipient employee another exception involves qualified employer-sponsored major disaster leave-sharing plans such as plans that involve amounts paid pursuant to a leave-sharing plan to assist employees affected by a major disaster declared by the president of the united_states notice_2006_59 2006_28_irb_60 provides that the internal_revenue_service will not assert that a leave donor who deposits leave into an employer-sponsored leave bank under a major disaster leave-sharing plan that meets the requirements set forth in notice_2006_59 realizes income or has wages compensation or rail_wages with respect to the deposited leave provided that the plan treats payments made by the employer to the leave recipient as wages for purposes of fica futa and income_tax_withholding and as compensation_for purposes of rrta and rail_wages for purposes of rurt unless excluded therefrom under a specific provision of the code a leave donor may not claim an expense charitable_contribution or loss deduction on account of the deposit of the leave or its use by a leave recipient notice_2006_59 defines major disaster to mean a a major disaster as declared by the president under sec_401 of the stafford act u s c that warrants individual assistance or individual and public assistance from the federal government under that act or b a major disaster or emergency as declared by the president pursuant to u s c in the case of employees described in that statute plr-152644-06 in this case recipient employees under the policy as currently in effect are limited to those employees who experience a medical emergency care for a spouse or child in the event of a medical emergency or need extended time off following the death of a parent spouse or child the policy defines medical emergency as a major illness or other medical_condition eg heart attack cancer etc that requires a prolonged absence from work including intermittent absences that are related to the same illness or condition the facts surrounding policy as currently in effect in this case are close to the facts surrounding the employer-sponsored medical leave-sharing arrangement described in revrul_90_29 we therefore conclude that under the facts presented and the representations made the payments made under the policy as currently in effect are includible in the recipient employee’s gross_income under sec_61 of the code such payments are not includable in the donor employee’s gross_income under sec_61 however modified policy with the changes proposed above is distinguishable from the narrow exceptions described above because modified policy provides a recipient employee with paid leave during a time that he or she is facing a catastrophic casualty_loss that may or may not involve a personal or family medical emergency modified policy is not limited to a medical emergency leave program consequently it is not within the scope of employer-sponsored medical leave-sharing arrangement described in revrul_90_29 modified policy is also outside the scope of qualified employer- sponsored major disaster leave-sharing plans that meet the requirements of notice_2006_59 because it is not designed to be limited specifically to aid the victims of a major disaster as declared by the president of the united_states because the modified policy does not meet any of the exceptions described above the tax consequences to donor employees who transfer leave pursuant to the modified policy will be governed by the assignment_of_income_doctrine applying the doctrine to the facts here we conclude that a donor employee's assignment of his or her right to receive vacation and other similar accrued paid leave under the modified policy will not relieve the donor employee of the income_tax_liability on the assigned leave therefore a donor employee must include the cash_value of any vacation and other similar accrued paid leave that the donor employee transfers pursuant to the modified policy in his or her gross_income under sec_61 as compensation_for services provided by that employee to taxpayer law and analysis -- employment_tax issue generally every employer making payment of wages must withhold federal_income_tax pursuant to sec_3402 of the code for income_tax_withholding purposes the term wages means all remuneration for services performed by an employee for his employer unless a specific exemption under sec_3401 applies in general income_tax is withheld from an employee’s wages when the wages are actually or constructively paid to the employee see sec_31_3402_a_-1 federal_insurance_contribution_act fica_taxes are imposed on employees and employers under sec_3101 and sec_3111 plr-152644-06 respectively employers have a duty to collect the employee’s share of fica_taxes under sec_3101 by withholding the amount of the tax from the employee’s wages the term wages for purposes of fica means with certain exceptions all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash see sec_3121 typically wages are subject_to fica tax when they are actually or constructively paid to the employee see sec_31_3121_a_-2 additionally the employer must pay an excise_tax futa_tax on the total wages the employer pays to an employee the term wages for purposes of futa is similar to the fica wage definition see sec_3306 again futa taxes are imposed when an employee is actually or constructively paid see sec_31_3301-2 sec_31_3301-3 and sec_31_3301-4 as noted above the amounts an employer pays to an employee who receives paid leave pursuant to a bona_fide employer sponsored medical leave-sharing plan like the one in revrul_90_29 are includible in that employee’s gross_income under sec_61 of the code and they are considered wages of that employee for employment_tax purposes unless otherwise excluded by the code moreover pursuant to revrul_90_29 an employee who surrenders leave to the employer or deposits leave into a leave bank maintained by the employer does not realize any income because the policy in this case is a bona_fide employer sponsored medical leave- sharing plan similar to the one described in revrul_90_29 we conclude that the payments made by taxpayer to a recipient employee with respect to the paid leave time surrendered by the donor employee under the policy are includable in the recipient employee’s gross_income under sec_61 of the code and that they should be treated as wages of the recipient employee for employment_tax purposes therefore such payments made by taxpayer to the recipient employee are subject_to the tax withholding requirements and taxes provided by sec_3402 sec_3101 sec_3102 sec_3111 sec_3121 and sec_3301 respectively at the time of payment moreover in accordance with revrul_90_29 the donor employee who surrenders leave under the policy does not have income under sec_61 of the code and thus is not treated as the recipient of wages subject_to employment_taxes in connection with the surrendered leave the donor employee therefore is not subject_to any withholding or employment_tax obligations relating to the payments however the modified policy as proposed does not qualify as a bona_fide medical leave-sharing plan or a qualified major disaster leave-sharing plan therefore the cash_value of the surrendered paid leave is includable in the donor employee’s gross_income under sec_61 of the code and thus should also be treated as the wages of the donor employee for employment_tax purposes accordingly these wages are subject_to the tax withholding requirements and taxes provided by sec_3402 sec_3101 sec_3102 sec_3111 sec_3121 and sec_3301 respectively plr-152644-06 in addition the recipient employee who receives payments of surrendered paid leave under the modified policy is not treated as the recipient of wages subject_to employment_tax the recipient employee is not subject_to any withholding or employment_tax obligations relating to the payments however with respect to whether the recipient employee has gross_income under sec_61 of the code for reasons other than compensation_for services provided to taxpayer we note that under sec_4 of revproc_2006_3 2006_1_irb_122 the service ordinarily will not issue letter rulings on any matter in which the determination is primarily one of fact because the reasons that donor employees of taxpayer may transfer paid leave under the modified policy is primarily one of fact we cannot express an opinion regarding the federal_income_tax consequences of the subject payments to the recipient employees who receive the cash_value of the surrendered paid leave under the modified policy holdings we hold that payments with respect to surrendered paid leave under the policy as currently in effect made to a recipient employee are includable in the recipient employee’s gross_income under sec_61 of the code and are wages subject_to_withholding taxes under sec_3401 sec_3121 and sec_3306 at the time the recipient employee receives the payment moreover the recipient employee who receives the payments with respect to the surrendered paid leave is the sole individual subject_to_withholding and income_tax_liability at the time the payment is made the donor employee who surrendered the paid leave is not subject_to income_tax_liability or withholding_tax liability either at the time he or she applies to donate the leave hours or at the time a payment is made by taxpayer to the recipient employee in connection with the surrendered paid leave time we further hold that payments with respect to surrendered paid leave under the modified policy after the implementation of the changes contemplated by taxpayer are includible in the donor employee’s gross_income under sec_61 of the code and are wages subject_to_withholding taxes under sec_3401 sec_3121 and sec_3306 the donor employee is the sole individual subject_to wage withholding_tax liability at the time the payment is made this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent we express no opinion except as specifically ruled above as to the federal_income_tax treatment of the transaction under any other provisions of the code and regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction s that are not specifically covered by the above ruling plr-152644-06 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours william a jackson branch chief branch office of associate chief_counsel income_tax accounting
